294 F.Supp.2d 296 (2003)
David GREEN, Petitioner,
v.
Brian D. TRAVIS, Respondent.
Nos. 02-CV-6016, 03-MISC-0066.
United States District Court, E.D. New York.
October 1, 2003.
David G. Kleiman, Genevieve Bishop, Arnold & Porter, New York, NY, for Petitioner.
Ellen C. Abbot, Office Of Queens County D.A., Kew Gardens, NY, for Respondent.

ORDER
WEINSTEIN, Senior District Judge.
This petition was filed on November 13, 2002. Petitioner, represented by counsel, claims:
Conviction [was] obtained by prosecutor's discriminatory use of peremptory challenge during jury selection in violation of constitutional rights to equal protection under the law.
Supporting Facts:
At trial, the prosecutor exercised each of his first five peremptory challenges to exclude minority jurors. Defense counsel made a Batson motion asserting that the prosecutor's pattern of exclusion established a prima facie case of discrimination. The trial court, wrongly concluding that a prima facie case of discrimination had not been established, failed to require the prosecution to provide race-neutral reasons for her challenges. Therefore, the subsequent conviction was obtained in violation of defendant's constitutional rights.
Oral argument is set for November 6th at 9:30 a.m. in courtroom 10, Brooklyn Courthouse. Petitioner shall be present by telephone.
If a party will produce experts, documents or other evidence at the hearing, one week's notice shall be given with a copy of any document attached. The name, professional resume', and a summary of the testimony expected of an expert shall be provided. Other testimony expected shall be summarized. Parties may arrange for depositions.
SO ORDERED.